      Case 4:20-cv-02274 Document 1 Filed on 06/29/20 in TXSD Page 1 of 17



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

             MANUEL L. PIZANA, IV                §      Civil Action No. 4:20-cv-2274
                Plaintiff,                       §
                                                 §
             vs.                                 §              Jury Trial Demanded
                                                 §
             CITY OF HOUSTON and                 §
             MATTHEW SINGER                      §
                  Defendants.                    §

               PLAINTIFF MANUEL L. PIZANA, IV’S ORIGINAL COMPLAINT

To the Honorable Judge of Said Court:

   Plaintiff Manuel L. Pizana, IV files his Original Complaint against Defendants City of Houston

(COH) and Matthew Singer (Singer) and for cause of action would show as follows:

                                    A.     INTRODUCTION

   1. This case arises from a police shooting of an 18-year-old committed by Defendant City of

Houston police officer Matthew Singer. Singer shot Manuel L. Pizana, IV (Manuel or Pizana) in the

back as Pizana ran away from police and toward his home. Singer’s use of deadly force was an

unconstitutional use of excessive force. To that end, this case is also about Defendant City of

Houston’s policies which also caused Pizana’s severe and permanent injuries. Accordingly, this

action is brought for violations of the United States Constitution and applicable state and federal

law. The Defendants violated Mr. Pizana’s rights under the Fourth Amendment of the United States

Constitution by using excessive force when attempting to arrest, seize, or make an investigatory

stop of Mr. Pizana. And so Pizana brings this action for compensatory damages under 42 U.S.C. §

1983 because Defendants jointly and severally deprived Pizana of his constitutionally guaranteed

and federally protected right to be free from unreasonable seizure and unreasonable and excessive
            Case 4:20-cv-02274 Document 1 Filed on 06/29/20 in TXSD Page 2 of 17



force. U.S. Const. amend. IV. Pizana also brings this suit for personal injuries actionable under

Texas law for harm suffered by him as a result of the unreasonable search and seizure and personal

injuries he suffered.

       2. Plaintiff Manuel L. Pizana, IV (Manuel or Pizana) is the victim of a COH and Singer’s

shooting. According to COH’s publicly available database, Manuel was the fourth person shot and

either killed or wounded by COH police officers in 2018.1 He brings this action pursuant to 42

U.S.C. §§ 1983, 1988.

       3.    As a direct result of the policies, practices, customs, usages, and procedures of the City of

Houston, Manuel L. Pizana, IV was deprived of his constitutional rights to be free from

unreasonable searches and seizures and excessive force. These rights are guaranteed by the Fourth

Amendment and applied to the several states through the incorporation of the Fourth Amendment

into the Fourteenth Amendment of the United States Constitution. Wolf v. Colorado, 338 U.S. 25,

28 (1949).

       4. Defendant Matthew Singer, a City of Houston police officer acting in the course and scope

of his employment with the City, and acting under color of state law, unjustifiably shot Pizana in the

back. Singer shot Pizana under circumstances where no reasonable police officer would have done

so. Under long-established law on excessive force, a reasonable officer would have had fair notice

that Manuel had a clearly established right to be free from the type of excessive force that was used

against him. And so Matthew Singer is not entitled to qualified immunity for these actions.

                                      B.       JURISDICTION AND VENUE

       5. This Honorable Court has federal-question jurisdiction This Honorable Court has federal-

question jurisdiction pursuant to 28 U.S.C. § 1331 because the matter arises under the Constitution,

1
    See https://www.houstontx.gov/police/ois/2018.htm (last visited June 9, 2020).


                                                            2
       Case 4:20-cv-02274 Document 1 Filed on 06/29/20 in TXSD Page 3 of 17



laws, or treaties of the United States; specifically, this claim seeks rights and remedies provided by the

United States Constitution and 42 U.S.C. §§ 1983, 1988. See also 28 U.S.C. § 1331(a)(3).

    6. Supplemental jurisdiction over the pendant state-law claims is proper under 28 U.S.C. §

1367(a) because the state-law claims form a part of the same case or controversy under Article III of

the United States Constitution.

    7. Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391(a)(1) and 1391(c)

because all defendants reside in Texas and one or more defendants reside in this judicial district and,

more specifically, this division of this judicial district. Further, as provided under 28 U.S.C.

1391(b)(2), a substantial part of the events or omissions giving rise to the claims herein occurred in

this judicial district.

                                           C.      PARTIES

    8. Plaintiff MANUEL L. PIZANA, IV is a resident of Texas. Plaintiff resides in Houston, Harris

County, Texas. Plaintiff was a permanent resident of the State of Texas when the events or

omissions giving rise to this lawsuit occurred. Plaintiff was the victim of this police shooting. The

events giving rise to this lawsuit culminated with the shooting and consequent severe and

permanent injuries of MANUEL L. PIZANA, IV. Accordingly, Pizana brings this suit in his

individual capacity as the victim of this unconstitutional police action.

    9. Defendant CITY OF HOUSTON is a municipal corporation operating according to the

Constitution and the laws of Texas. It is located within the United States Southern District of Texas.

The City of Houston may be served with process by serving the City Secretary, 900 Bagby, Houston,

Texas 77002.

    10. Defendant MATTHEW SINGER is a resident of Texas. Defendant Singer may be served in




                                                    3
      Case 4:20-cv-02274 Document 1 Filed on 06/29/20 in TXSD Page 4 of 17



person at 1200 Travis Street, Houston, Texas 77002 or wherever he may be found.

                                          D.     FACTS

   11. On or about July 15, 2018, uniformed City of Houston Police Officer Matthew Singer shot

Manuel L. Pizana, IV (at the time, 18 years old) in the back as Pizana ran away from Singer and

toward his (Pizana’s) home. The shot fired by Singer severely and permanently injured Manuel.

   12. This shooting incident occurred in the morning hours of Sunday, July 15, 2018.

   13. Manuel Pizana spent the night of July 14, at the home of a friend, a few blocks north from

where he lived in the 600 block of Duff Lane, Houston, Texas.

   14. On the morning of July 15, 2018, shortly after Manuel awoke at the friend’s house, he

decided to return to his home. He put in his earbuds, began listening to music, and started to walk

the short distance back to his home. He walked south on Helmers Street toward Duff Street.

   15. As he approached his home, police cars pulled up behind him and Manuel instinctively ran

back to his home. Prior to this date, Manuel had never been arrested and had no criminal record.

   16. As Manuel approached the gateway entry of his driveway, HPD Officer Matthew Singer

shot at Manuel.

   17. Upon information and belief, Singer fired more than one shot at Manuel.

   18. One of Singer’s shots struck Manuel. Singer’s bullet entered the lower left side of Manuel’s

back and exited the front of Manuel’s body.

   19. Although reports indicate Manuel was armed with a handgun, Manuel was unarmed when

Singer shot him.

   20. Manuel was taken to Memorial Hermann Hospital where he was treated for his injuries.

   21. Singer’s shooting of Manuel caused sufficient damage to Manuel’s gall bladder that his




                                                 4
      Case 4:20-cv-02274 Document 1 Filed on 06/29/20 in TXSD Page 5 of 17



treating health care providers had to remove Manuel’s gall bladder; Singer’s shooting caused

Manuel to suffer other internal injuries.

    22. As of July 15, 2018, City of Houston policy mandated that HPD officer-involved shootings

were to be investigated by, among others, HPD Homicide Division.

    23. On July 15, 2018, the same day Manuel was shot, HPD Detective (Homicide Division) M.

Rodriguez was assigned the investigation of Singer’s shooting.

    24. Later on July 15, 2018, Officer Rodriguez served as the complainant for a single charge of

felony aggravated robbery that was filed against Manuel.

    25. On July 16, 2018, COH’s HPD Public Affairs Division issued a press release titled

Investigation Into Fatal Crash At 2900 Eastex Freeway. COH”s press release was not about any fatal

crash on Eastex Freeway. Instead, it described Singer’s shooting of Pizana and cited reporting from

Rodriguez and three other HPD Homicide officers.

    26. On July 17, 2018, a second (identical) case of felony aggravated robbery was filed against

Manuel, who was still undergoing treatment and care for his injuries at Memorial Hermann. Officer

Rodriguez (who had been assigned the investigation of Singer’s shooting) again served as the

complainant against Manuel.

    27. The first (July 15) felony charge against Manuel was later dropped in favor of the second

(July 17).

    28. On July 27, 2018, Manuel was simultaneously discharged from Memorial Hermann and

arrested; and he was then transferred to Harris County jail.

    29. On May 24, 2019, the final remaining charge against Manuel from any event of July 15, 2018

was dismissed.




                                                  5
      Case 4:20-cv-02274 Document 1 Filed on 06/29/20 in TXSD Page 6 of 17



    30. This incident was simply the latest in a long line of shooting cases where an HPD officer

unjustifiably shot a person and the City’s investigation was fixed so as to justify the shooting after

the fact. The City’s intentional failure to adequately investigate its police officers following

shootings created a de facto deadly force policy that allowed individual HPD officers to use deadly

force at their discretion. Put another way, COH’s unofficial deadly force policy gave its officers an

unqualified license to kill. Pursuant to that unofficial policy, Singer shot in the back an 18-year-old

kid with no criminal record who was running away from him and toward his home.

    31. The factual scenario under which Singer shot Pizana is nearly identical to the Tennessee v.

Garner facts, under which the U.S. Supreme Court held that a police officer shooting a fleeing

unarmed man in the back was an unconstitutional seizure of a suspect under the Fourth

Amendment.

    32. Between March 2005 and March 2010, the City of Houston failed to find a single

shooting of another person by an HPD officer to be unjustified.

    33. Likewise, the City’s manufactured “perfect” record of zero unjustified shootings of other

humans continued through October 2012 – when HPD’s Jason Rosemon shot and killed Kenny

Releford.

    34. The City’s self-examined “perfect” record continued still through August 2015, with the

tasering and shooting of Alan Pean, a naked and unarmed man, in his own hospital room.

    35. The City of Houston found HPD officer Oscar Ortega’s shooting of Alan Pean to be

justified.

    36. Continuing from August 2015 through Singer’s July 2018 shooting of Manuel Pizana, the

City continued to find every intentional, i.e. non-accidental, shooting perpetrated by its HPD



                                                  6
      Case 4:20-cv-02274 Document 1 Filed on 06/29/20 in TXSD Page 7 of 17



officers to be justified.

    37. These shooting injuries and deaths, along with all others perpetrated by HPD between 2005

and 2018, were uniformly whitewashed by HPD’s internal affairs and homicide divisions.

    38. Between March 2005 and July 2018 (a period of more than 13 years) no HPD shooting of

another human was determined by the City to be unjustified.

    39. This resulting de facto policy gave HPD officers a license to shoot with impunity.

                                      E. CAUSES OF ACTION

            PLAINTIFF’S CIVIL-RIGHTS CLAIMS

    40. Plaintiff incorporates all preceding paragraphs by reference.

    41. The Ku Klux Klan Act of 1871 and its revisions, partially codified as 42 U.S.C. § 1983,

provides as follows:

                 Every person who, under color of any statute, ordinance,
                 regulation, custom, or usage, of any state or territory or the District
                 of Columbia, subjects, or causes to be subjected, any citizen of the
                 United States or any other person within the jurisdiction thereof to
                 the deprivation of any laws, privileges or immunities secured by the
                 Constitution and laws, shall be liable to the party injured in an
                 action at law, suit in equity or other proper proceeding for redress.

    42. Plaintiff alleges that Defendants, jointly, severally, or both, deprived him of his Fourth

Amendment rights as incorporated and applied to the states through the Fourteenth Amendment.

    43. Defendants violated Plaintiff’s rights in the following ways:

             a. By using excessive and deadly force in the course of Officer Singer’s
             attempt to seize, arrest, search, or make an investigatory stop of Pizana. This
             excessive force was a violation of the Fourth Amendment and its standard of
             reasonableness. Officer Singer shot and injured Manuel unlawfully. Manuel’s injuries
             resulted directly from a use of force that was clearly excessive to the need, and was
             objectively unreasonable;

             b. By failing to provide proper supervision to prevent such incidents of


                                                    7
        Case 4:20-cv-02274 Document 1 Filed on 06/29/20 in TXSD Page 8 of 17



              excessive force;

              c. By failing to provide proper training to prevent such incidents of excessive
              force; and

              d. By adopting polices that caused Pizana’s injuries in violation of his Fourth
              Amendment rights.

    44. Defendants’ violations of the Constitutional rights of Plaintiff resulted in and were a direct

cause of his injuries.

         (A) PLAINTIFF’S FIRST CLAIM: 42 U.S.C. § 1983 —

         PEACE-OFFICER           LIABILITY:               Unreasonable,       Unjustified,     and
         Excessive Use of Deadly Force

    45. Plaintiff incorporates all preceding paragraphs by reference.

    46. Plaintiff brings a claim against Officer Singer, individually pursuant to 42 U.S.C. § 1983. With

his § 1983 claim, Plaintiff seeks punitive damages against Officer Singer for unreasonable, unjustified, and

excessive use of deadly force.

    47. Force is excessive, and thus violates the Fourth Amendment, if it is not reasonable in light of

the circumstances facing the officer. See Graham v. Connor, 490 U.S. 386, 398 (1989).

    48. At all times material to this action, Officer Singer was acting under color of state law. He was

an agent and employee of the City of Houston and clothed in the authority of state law. He was

wearing his official police-department uniform and was acting in the course and scope of his

employment at the time he shot and injured Manuel. That is, when he shot Manuel, he was acting in

his official capacity or exercising responsibility pursuant to state law.

    49. At the time of the incident, Officer Singer had no reason to believe that Manuel was either

armed or dangerous. In fact, Manuel was running away from Singer; and Singer shot him in the

back.


                                                      8
      Case 4:20-cv-02274 Document 1 Filed on 06/29/20 in TXSD Page 9 of 17



    50. Officer Singer did not have a reasonable fear of imminent bodily harm when he shot and

injured Manuel nor did Officer Singer have a reasonable belief that any other person was in danger

of imminent bodily harm from Manuel. Shooting and injuring Manuel was unwarranted and illegal

under these circumstances.

    51. When Singer shot and injured Manuel, no factors existed which would have granted license

to Officer Singer to apply deadly force.

    52. Consequently, by using objectively unreasonable deadly force while acting under color of

state law, Officer Singer violated Manuel’s rights under the Fourth Amendment to the United

States Constitution and caused the injuries for which he now sues.

        (B) PLAINTIFF’S SECOND CLAIM: 42 U.S.C. § 1983 – MUNICIPAL LIABILITY

            a. The City of Houston’s Policies Caused Constitutional Injury to Manuel Pizana,
            IV.

    53. Plaintiff incorporates all preceding paragraphs by reference.

    54. Officer Singer’s excessive force against Manuel implemented or executed a policy statement,

ordinance, regulation, or decision officially adopted and promulgated the City’s official policy

makers.

    55. And so the City’s policy statements, ordinances, regulations, or decisions that were adopted

and promulgated by the City’s official policy makers caused the constitutional violation to Manuel

and Manuel’s injuries.

    56. The City is liable for the constitutional torts of Officer Singer because the City sanctions the

following nonexclusive list of customs, practices, and policies:

             a. Using excessive, and often deadly force to carry out otherwise routine
             arrests, searches, and seizures;
             b. Using deadly force when such force is neither necessary nor permitted by


                                                    9
Case 4:20-cv-02274 Document 1 Filed on 06/29/20 in TXSD Page 10 of 17



     law;

     c. Using deadly force too readily;

     d. Using deadly force on citizens who do not possess weapons;

     e. Ignoring the serious need for training and supervision of officers with
     respect to the use of force — new or additional training and supervision that, in
     light of the duties assigned to the City’s officers and their previous wrongful
     conduct, was so obviously needed that not providing it amounted to deliberate
     indifference;

     f. Adopting training regimes unsuited to prepare officers to adequately reach
     nonviolent solutions to nonviolent confrontations;

     g. Failing to properly investigate officers who use deadly force;

     h. Failing to discipline officers who use excessive force;

     i.   Training officers to use deadly force before it is legally justified;

     j. Adopting a hierarchy of responses that allows officers to use deadly force
     before it is necessary or legally justifiable;

     k. Using procedures to investigate complaints of official misconduct designed
     to prevent detecting official misconduct;

     l. Establishing a code of silence, where officers are discouraged from pointing
     out the wrongful conduct of other officers;

     m. Failing to adequately train officers regarding the availability of alternative
     means of detaining suspects, other than the use of force or deadly force;

     n. Failing to discharge officers who have shown a pattern or practice of
     using excessive force;

     o. Failing to identify those officers likely to commit future violations of the use-
     of-force policy;

     p. Promoting officers accused of misconduct at a higher rate than officers not
     so accused;




                                              10
     Case 4:20-cv-02274 Document 1 Filed on 06/29/20 in TXSD Page 11 of 17



             q. Instituting policies that prevent the City, County, State, and Federal
             Government from adequately investigating officer-involved shootings;

             r. Adopting a practice whereby officers who are unfit for peace-officer duties,
             as shown by prior actions in the line of duty, are allowed to retain their
             positions;

             s. Using deadly force too impetuously. That is, using deadly force when it
             would be more prudent to wait for backup to arrive and handle the situation in
             a safer, more controlled manner; and

             t. Failing to train officers to use their stun guns or Tasers rather than their
             handguns when dealing with an unarmed suspect;
             u. Dispatching rookie or otherwise inexperienced officers alone and without
             backup to situations that the officers don’t have the experience to safely handle.

         b. The City of Houston has a Pattern and Practice of Authorizing and
         Allowing Excessive Force.

    57. Plaintiff incorporates all preceding paragraphs by reference.

    58. The City of Houston is liable under 42 U.S.C. § 1983 for exonerating officers who use

excessive force. The City has a general official policy, pattern, practice, custom or usage of not

disciplining its police officers for their excessive force with firearms, thereby sanctioning such

actions by its police officers. By deciding not to discipline its police officers, the City has created a de

facto policy or policy by implication of overlooking constitutional violations and a culture, custom,

and usage of reckless, dangerous policing. This caused or was the moving force behind the shooting

of Manuel Pizana.

    59. The City’s failure to supervise its police officers, its refusal to take disciplinary action against

them for using excessive force with firearms, and/or its pattern and practice of helping to conceal

the use of excessive force by its officers created a sense of impunity and a culture of reckless,

dangerous policing among HPD’s officers that caused Pizana’s injuries. Officer Singer was too




                                                    11
     Case 4:20-cv-02274 Document 1 Filed on 06/29/20 in TXSD Page 12 of 17



reckless and dangerous about the use of force — that is he didn’t fear reprisal from the City if he used

excessive force, and so he used force excessive to what any reasonable officer in his position would

have used when he shot Manuel.

    60. Municipalities may be held liable under 42 U.S.C. § 1983 for constitutional torts that are

committed pursuant to a policy, procedure, practice, or custom of the municipality. Even absent an

officially adopted policy, the practice may be so well entrenched that it fairly represents an official

municipal policy. See Bd. of County Comm’rs of Bryan Cnty. v. Brown, 520 U.S. 397, 404 (1997).

    61. Here, the City’s formal and informal actions in overlooking, hiding, and tacitly encouraging

police misconduct through other officers, the Internal Affairs Division, the Houston Police Chiefs,

the Homicide Division, as well as a line of mayors, reflect an official policy, practice, custom, usage,

and procedure — a policy which authorized and allowed the use of excessive force with firearms that

violated the constitutional rights of Manuel and caused his injuries.

    62. This policy is evident in the fact that between 2005 and 2018, HPD officers shot hundreds of

people.

    63. And the Internal Affairs Division never once determined one of these 2005–2018 shootings


of a human by an HPD officer to be unjustified. Put another way, none of the intentional shootings

by Houston Police Department officers that caused injury or death to another person were found

unjustified for more than 13 years.

    64. The City conducts two investigations of every shooting perpetrated by one of its oﬃcers.

One investigation is conducted by HPD’s Homicide Division; the other is conducted by HPD’s

Internal Aﬀairs Division (IAD).

    65. The IAD investigation of HPD shootings reaches one of three conclusions: a shooting will



                                                      12
     Case 4:20-cv-02274 Document 1 Filed on 06/29/20 in TXSD Page 13 of 17



be determined by IAD to be accidental, justiﬁed, or unjustiﬁed. The City has a policy or custom of

ﬁnding all intentional (i.e. non-accidental) oﬃcer-involved shootings justiﬁed.

   66. No intentional shooting was ever determined to be unjusti- ﬁed during the tenure of former

Houston Police Chief Charles McClelland. The trend continued after Chief McClelland.

   67. Like the others, the City determined Singer’s intentional shooting of Manuel to be

justiﬁed. The City’s unjustiﬁed classiﬁcation – when it comes to those shootings which kill or injure

others -- exists only as window dressing. This policy or custom allows the City’s police to shoot with

impunity. This policy or custom of absolving its oﬃcers for wrongful shootings is unconstitutional.

In eﬀect, the City has granted its police oﬃcers a license to kill. This “license to kill” policy or

custom has existed for several years and was in force, eﬀect, and practice at the time of Singer’s

shooting of Manuel Pizana.

   68. The City’s policy of defending all police oﬃcers in all circumstances regarding civil liability

for the intentional use-of-excessive- force through ﬁrearms requires the City to actively defend

unconstitutional practices by its police. It also requires the City to adopt and implement a policy or

custom of covering up unlawful shootings. This policy or custom is implemented by all rankings of

HPD oﬃcers, including Homicide Detectives, Internal Aﬀairs investigators and oﬃcers, Assistant

Chiefs of Police, and the Chief of Police and Acting Chief of Police.

   69. The City’s absolute absolution of its oﬃcers for their excessive force through ﬁrearms also

amounts to a policy or custom of inadequate training and supervision.

   70. The City also has a policy or custom of inadequate training regarding the use of deadly

force. It trains its oﬃcers that they may use deadly force even under circumstances forbidden by the

United States Constitution.




                                                  13
     Case 4:20-cv-02274 Document 1 Filed on 06/29/20 in TXSD Page 14 of 17



    71. The City is also liable for those additional policies or customs that discovery will show exist.

    72. The City’s policies or customs of inadequate training and supervision amount to deliberate

indiﬀerence on the part of the City and its decision makers with regard to the rights of persons with

whom the City’s police oﬃcers may come in contact.

    73. The City’s policies and customs of allowing its oﬃcers to shoot with impunity, ﬁnding all

intentional oﬃcer-involved shootings to be justiﬁed, covering up wrongful shootings, and failing to

train and supervise its oﬃcers on the use of deadly force were promulgated and adopted by the

City’s policy makers, including the Chief of Police.

    74. These polices and customs were the cause or moving force behind Oﬃcer Singer’s shooting

of Manuel.

           c. Ratiﬁcation by the City of Houston

    75. The City ratiﬁed Oﬃcer Singer’s unconstitutional use of force by perpetrating sham

investigations of Oﬃcer Singer’s shooting of Manuel Pizana. Both the Homicide Division

investigation and Internal Aﬀairs investigation were designed to justify Defendant Singer’s actions

and shift the blame for Singer’s use of deadly force to Manuel.

    76. Its findings regarding Singer’s shooting of Pizana were no different than all that came before

it. HPD determined the shooting justified and that determination was preordained from within

HPD. Further, other policies adopted by the City additionally allowed the use of excessive force and

caused Pizana’s injuries. Consequently, the City is liable for harm caused to others, such as Plaintiff,

as a result of its policies, practices, customs, usages, and procedures.

             d. The City’s Policy and Custom of Dangerous Recklessness.

    77. Plaintiff incorporates all preceding paragraphs by reference.




                                                     14
     Case 4:20-cv-02274 Document 1 Filed on 06/29/20 in TXSD Page 15 of 17



    78. The subsequent acceptance of dangerous recklessness by the policy maker tends shows the

policy maker’s disposition and policy.

    79. That is, the City of Houston’s de facto policy of dangerous and reckless policing is shown by

the fact that the City accepted Officer Singer’s use of excessive force.

    80. After the shooting of Pizana, the City took no disciplinary action against Officer Singer.

    81. But the City did more than simply fail to punish Singer. It concealed Singer’s wrongdoing.

    82. The City concealed Singer’s use of excessive force — whitewashing the shooting —- by doing

many things, including but not limited to the following: fabricating exculpatory evidence, ignoring

inculpatory evidence, destroying inculpatory evidence, not analyzing objective evidence gathered at

the crime scene, and not analyzing whether Singer followed proper police procedure. The City’s

actions following Singer’s shooting of Pizana ratified Singer’s wrongful, illegal, and unconstitutional

conduct.

    83. The subsequent acceptance of Singer’s dangerous and reckless policing — as shown by its

refusal to punish him and its efforts to conceal his and its wrongful conduct — proves that reckless,

dangerous policing was the preexisting disposition and policy of the city.

    84. This preexisting disposition was the cause of and moving force behind Officer Singer’s use of

excessive force on Manuel and Manuel’s injuries.

                                           F. DAMAGES

    85. Plaintiff incorporates all preceding paragraphs by reference.

    86. In addition to the damages mentioned in the above paragraphs sustained as a direct and

proximate result of the intentional and unlawful conduct of Defendants, Plaintiff has suffered and in

reasonable probability will continue to suffer damages.




                                                   15
     Case 4:20-cv-02274 Document 1 Filed on 06/29/20 in TXSD Page 16 of 17



    87. Manuel Pizana, IV seeks damages within the jurisdictional limits of this Court. He seeks all

damages to which he is entitled by law.

    88. These damages — which were caused by the Defendants — include all general, or direct,

damages. These damages also include all special, or consequential, damages. He seeks all damages to

which he is entitled under the law against each and every named defendant. The damages he seeks

include but are not limited to:

                        a. Past and future pain and suﬀering

                        b. Past and future mental anguish

                        c. Past and future physical disﬁgurement

                        d. Past and future physical impairment

                        e. Medical care expenses, past and future

                        f. Loss of past and future earning capacity

                        g. Past and future loss of consortium

                        h. Past and future loss of household services

                        i. Exemplary damages

                        j. Attorney’s fees

                        k. Prejudgment interest; and

                        l. Costs of court.


                                  G.   CONDITIONS PRECEDENT

    89. All conditions precedent to Plaintiff ’s claims for relief have been performed or have

occurred.

                                       H. ATTORNEY’S FEES

    90. The Civil Rights Attorney’s Fee Award Act of 1976 entitles Plaintiff to recover his attorney’s



                                                  16
     Case 4:20-cv-02274 Document 1 Filed on 06/29/20 in TXSD Page 17 of 17



fees and costs. 42 U.S.C. § 1988. Plaintiff thereby requests that the Court and jury award his

attorney’s fees and expenses.

                                         I. JURY DEMAND

    91. Plaintiff respectfully demands a jury trial pursuant to FED. R. CIV. P. 38(b).

                                             J. PRAYER

    WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests that Defendants be

cited to appear and answer herein, and that Plaintiff have judgment against Defendants, jointly and

severally, for actual damages above the jurisdictional minimum of the Court, exemplary damages

against all individual defendants, pre- and post-judgment interest, costs of court, attorney’s fees and

expenses, and all other and further relief to which Plaintiff is justly entitled, both at law and in equity.

                                                          Respectfully submitted,


                                                          MELUGIN LAW FIRM, PLLC

                                                 By:        /s/Joe Melugin
                                                          Joseph C. (“Joe”) Melugin
                                                          Texas State Bar No. 24054038
                                                          Fed. Bar No. 876851
                                                          2019 Washington Avenue
                                                          Houston, Texas 77007
                                                          (713) 299-7506 – Telephone
                                                          (713) 583-3601 – Facsimile
                                                          joe@meluginlaw.com – E-mail

                                                          ATTORNEY FOR PLAINTIFF
                                                          MANUEL PIZANA, IV

DATED:          June 29, 2020




                                                    17
